DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/9/21 has been entered.
 
Notice to Applicant
The following is a Non-Final Office action.  In response to Examiner’s Final Rejection of 4/8/21, Applicant, on 8/9/21, filed an RCE to have the claims of 6/30/21 entered. Claims 1-2, 4-7, and 9-10 are pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
The 35 USC 101 rejection for claim 6 and its dependents is now withdrawn.
 
Reasons for Overcoming the 101 Rejection
Claims 1-2, 4-7, and 9-10 overcome the 101 rejection because the claim 1 is now eligible as a practical application, as the claims recites “a drawing processor that extracts data for a first work object completed before the designated period, a second work object planned to be operated within the designated period, and a third work object planned to be operated after the designated period... according to the designated period. and 
creates a drawing data including each of the first work object, the second work object and the third work object that are distinguishable from each other;
a determination processor that determines whether a spatial work interference exists among the first work object, the second work object, and the third work object when the first work object, the second work object, and the third work object are worked in a predetermined order, the spatial work interference including a vertical overlapping between the first work object, the second work object, and the third work object; and
a modifying processor that adds a distinguishable indication specifying an interfering work object among the first work object, the second work object, and the third work object based on the spatial work interference determined by the determination processor to the drawing data.” 
When viewing the claim as a whole, this when combined with the earlier limitations is viewed as a practical application under step 2a, prong 2, as the claim is an improvement to computer functionality, i.e. an improved display (See MPEP 2106.05a) and/or is viewed as a using a judicial exception in a meaningful way under MPEP 2106.05(e).

creating, on an output by the drawing processor, a drawing data including each of the first work object, the second work object and the third work object that are distinguishable from each other;
determining, by a determination part of a drawing processor, whether a spatial work interference exists among the first work object, the second work object, and the third work object when the first work object, the second work object, and the third work object are worked in a predetermined order, the spatial work interference including a vertical overlapping between the first work object, the second work object, and the third work object; and
adding, by an interference confirmation part of the drawing processor on the output, a distinguishable indication specifying an interfering work object among the first work object, the second work object, and the third work object based on the spatial work interference to the drawing data.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe (US Pub. No. 2010/0114635) in view of Miyake (US 2009/0125352) and Reghetti (US 2010/0138762).
Concerning claim 1, Watanabe discloses:
A work range visualization device (Watanabe – See par 58 - A user of the construction progress visualization system specifies a date for which the user wants to display the simulation. The specified display date is stored into a simulation display date storage unit 105. Then the construction progress visualization system displays a simulation image by sequentially executing each process of a display CAD model creating-unit 106, a scaffolding schedule extracting-unit 108, a scaffolding-demolition CAD model creating-unit 110, a virtual scaffolding creating-unit 112, a scaffolding display color determining-unit 114, and a display process unit 117. See par 119 - The above embodiments are for a computer system including a central processing unit (CPU), a memory, an auxiliary memory device, an input device such as a keyboard, and a display device such as a screen. Each processing step is stored in the memory as a program, and executed by the central processing unit.) comprising: 
a design data storage that stores design data on work objects (Watanabe 2010/0114635 – See par 57 - A CAD model of a construction object is stored in a CAD model storage unit 101; see par 65 - FIGS. 2 and 3 show some data stored in the CAD model storage unit 101. An installation object table 201 is described in FIG. 2 (showing equipment type, area number, and layout position)); 
an operation process data storage that stores operation process data based on the design data (Applicant’s specification in paragraph 21 states “The operation process data means a work sequence and a work schedule of each of the work objects in the design data, and is displayed, for example, as a construction process chart as in FIG. 2. The operation process data storage 12 may store contents of work for each of the work objects, a construction contractor executing each work, and a work sequence and a work schedule (work process chart) of each area in the case where a construction object area is partitioned into a plurality of sections.” 
Watanabe 2010/0114635 – See par 57, FIG. 1 - A CAD model of a construction object is stored in a CAD model storage unit 101. Construction schedule data are stored in a construction schedule storage unit 102; A CAD-schedule mapping process unit 103 seeks for corresponding relationships between the CAD model [101] and the construction schedule data [102], and stores tables of sought each relationship into a CAD-schedule map table storage unit 104. See par 72 - Based on the information stored in the operation item field of the construction schedule table 701, UID of the corresponding CAD model is retrieved from CAD data in the installation object table 201 (Step 902) [see par 65 above, showing that 201 is from the CAD data 101]. If the CAD model exists (Step 903), the UID of the retrieved CAD model is registered in the CAD-schedule map table storage unit 104 as a corresponding piece of data to the AID of the processing construction schedule data (Step 904).); 
a display condition data storage that stores a designated period including present and future (Watanabe 2010/0114635 – See par 57 - A CAD-schedule mapping process unit 103 seeks for corresponding relationships between the CAD model and the construction schedule data, and stores tables of sought each relationship into a CAD-schedule map table storage unit 104; See FIG. 10, par 75 - the process carried out in the display CAD model creating-unit 106 shown in FIG. 1 is described in detail with reference to FIG. 10. In this process, a CAD model for a specified date is created by using information in the CAD model storage unit 101, the construction schedule storage unit 102, and the CAD-schedule map table storage unit 104, and by extracting, from CAD models, the installation status of the construction object on the specified date stored in the simulation display date storage unit 105; See par 79, FIG. 10 (1005, 1006-1009) – looking at completed, “in progress” and completion rate); and 
a drawing processor that extracts data (Watanabe – See par 119 - The above embodiments are for a computer system including a central processing unit (CPU), a memory, an auxiliary memory device, an input device such as a keyboard, and a display device such as a screen. Each processing step is stored in the memory as a program, and executed by the central processing unit. A specified display date, selections of display objects, parameters and so on are inputted by a user with the input device such as a keyboard, and the results are stored in the memory or the auxiliary memory device. Furthermore, the results are displayed in 3D image on the screen to the user.) for a first work object completed before the designated period, a second work object planned to be operated within the designated period, and a third work object planned to be operated after the designated period (Watanabe 2010/0114635 – See par 100 -  In visualization of normal construction operation (temporary layout, welding, etc.), an amount of operation is calculated as 0% at the beginning and 100% at the end of each operation schedule. However, the scaffolding operation must be estimated in consideration of relevancy among individual operation schedules (scaffolding installation, reassembly, and demolition operation). By the above processes, it is possible to intuitively grasp the progress of the whole scaffolding operation. See par 101 - Next, a display form corresponding to the completion rate obtained by the above processes is determined, and the determined display form is stored in the scaffolding display color storage unit 115 (Step 1908). To be more specific, opacity of the display is determined according to the completion rate. The scaffolding display will be sequentially changed from non-transparent to transparent as the scaffolding is demolished) from the design data and the operation process data according to the designated period (Watanabe – See par 65 - FIGS. 2 and 3 show some data stored in the CAD model storage unit 101. An installation object table 201 is described in FIG. 2 (showing equipment type, area number, and layout position); See par 80, FIG. 10 - when the construction operation has been started (Step 1011), the basic form associated with the processing UID is extracted from the graphic shape element table 301 and stored in the display CAD model storage unit 107. The display CAD model storage unit 107 contains a display graphic shape element table 1102 as shown in FIG. 12. The display graphic shape element table 1102 has fields of operation name and completion rate for each graphic shape element. In the step 1012, the value of the operation AID is stored in the operation name field and the completion rate data obtained in the previous process is stored in the completion rate field.)…
Watanabe discloses that various operations have schedules, but it is not explicitly clear if the operations visualized in Watanabe (e.g. par 80,100) that sequentially changes the display from non-transparent transparent as a demolition operation occurs is one drawing though with each of the 3 objects being distinguishable. Watanabe also discloses that “a period of displaying the operation-in-progress status may be matched with the actual operation schedule, or else, a pre-operation period and an after-operation period may be provided before and after each operation to display 
“and creates a drawing data including each of the first work object, the second work object and the third work object that are distinguishable from each other.”
Miyake discloses the limitations:
a drawing processor that extracts data for a first work object completed before the designated period, a second work object planned to be operated within the designated period, and a third work object planned to be operated after the designated period (Miyake See par 39, FIG. 1, 20 - The project visualizing device 1 (a progress status management device) comprises a storage 104 which stores design data 101, state management data 102 and state to state-to-state constraints data 103, and a processor 108’’ which includes a design data state corresponding unit (105), a state checking unit 106, and a state changing unit 107. Further, the project visualizing device 1 is connected with an output 109 (a display)) “and creates a drawing data including each of the first work object, the second work object and the third work object that are distinguishable from each other” (Miyake 2009/0125352 – par 76, FIG. 7 – state property has different states (completed, being processed (e.g. 70%)), etc); par 109, 113 - As shown in FIG. 12, the display property data 1101 describes a display property (display method data) for a process ID as a state property display method. In a process A, a component in a state of "not processed" is displayed in "light blue" (1104, 1108) or “possible to process” in brown (1105, 1109) [disclosing 3rd work object – “planned to be operated after the period”], a component in a state of "being processed" is displayed in "blue" (1106, 1110) [blue disclose 2nd work object – “operated within the period”], and a component in a state of "completed" is displayed in "pink" (1107, 1111) [disclosing 1st work object – “completed before the period”]. See also FIG. 13 – 1105-1111; See par 162 - the state display changing unit 1704 [Fig. 20] reads a property of a display change in the display change property data 1705. Then, the state display changing unit 1704 informs the design data state corresponding unit 105 of a change of the processing state display screen image in association with the display change property. The design data state corresponding unit 105 displays the processing state display screen image in FIG. 13 on the output device 109 by changing the screen image.

    PNG
    media_image1.png
    387
    602
    media_image1.png
    Greyscale
.
Watanabe and Miyake disclose the limitations:
a determination processor (Watanabe See claim 2 – 1st, 2nd, 3rd processing unit; See par 119 - The above embodiments are for a computer system including a central processing unit (CPU), a memory, an auxiliary memory device, an input device such as a keyboard, and a display device such as a screen.) that determines whether a spatial work interference exists among the first work object, the second work object, and the third work object when the first work object, the second work object (Watanabe 2010/0114635 – See par 111, FIG. 25- Whether there is a CAD model of a construction object within an operation range (within a range in which a hand of an operator reaches) based on the mesh cell of processing object or not is searched (Step 2505). When a plurality of models of operation in progress are found, it means that these operations are in interference, thus, image information of a predetermined warning color or a warning symbol being arranged on the mesh cell is generated (Step 2508); See par 121 - In addition, when different construction operations are planned in the same place, interference of the operations can be warned), and the third work object are worked in a predetermined order (Watanabe 2010/0114635 – See par 100 -  In visualization of normal construction operation (temporary layout, welding, etc.), an amount of operation is calculated as 0% at the beginning and 100% at the end of each operation schedule. However, the scaffolding operation must be estimated in consideration of relevancy among individual operation schedules (scaffolding installation, reassembly, and demolition operation). By the above processes, it is possible to intuitively grasp the progress of the whole scaffolding operation). 
Watanabe discloses looking at visualization of construction operation and also an alternative embodiment where it states “when different construction operations are planned in the same place, interference of the operations can be warned.” (See par 121). Watanabe also discloses looking at whether a CAD model exists above a 
“the spatial work interference including a vertical overlapping between the first work object, the second work object, and the third work object.”
Reghetti discloses the limitations (Reghetti – See par 114 - Conflicts (also called "alerts") include pipes running through beams, columns and HVAC ducts, conduits or cable trays running through pipes and ducts, etc. See par 117 - FIG. 15 shows a portion of a building design including column 300, beams 302, 304 and 306, HVAC duct 308, pipe 310 and wiring cable tray 312, as well as a set of alert bubbles. The alert bubbles illustrate the various stages of the conflict resolution process for a number of different objects depicted in FIG. 15. For example, alert bubble 316 depicts a conflict between duct 308 and beam 302. To resolve this conflict, the HVAC designer would need to move duct 308 and pipe 310 down along the y-axis by a conflict/interference distance identified by the alert bubble 316.).
Watanabe, Miyake, and Reghetti in combination disclose:
a modifying processor that adds a distinguishable indication specifying an interfering work object among the first work object, the second work object, and the third work object (Watanabe 2010/0114635 – See par 111 - Whether there is a CAD model of a construction object within an operation range based on the mesh cell of processing object or not is searched (Step 2505). For the searched CAD model within an operation range, the operation status on the specified display date is obtained (Step 2506). If no model of operation in progress is found, the image information of the scaffolding mesh cell is not changed. When one model of operation in progress is found, image information of the mesh cell or the scaffolding form model is generated in the display color corresponding to the operation of the CAD model (Step 2509). When a plurality of models of operation in progress are found, it means that these operations are in interference, thus, image information of a predetermined warning color or a warning symbol being arranged on the mesh cell is generated (Step 2508) based on the spatial work interference determined by the determination processor to the drawing data (Reghetti - See par 114 - When the designers import these alert bubbles into their design drawings, the alert bubbles appear in either 2D or 3D space (as desired by the designer) with each of the colored bubbles positioned at the exact locations of the conflicts/resolutions. The designers can then begin the process of resolving the conflicts represented by each bubble, utilizing the detailed information contained in each alert (or resolution) bubble. See par 117 - FIG. 15 shows a portion of a building design including column 300, beams 302, 304 and 306, HVAC duct 308, pipe 310 and wiring cable tray 312, as well as a set of alert bubbles. The alert bubbles illustrate the various stages of the conflict resolution process for a number of different objects depicted in FIG. 15. For example, alert bubble 316 depicts a conflict between duct 308 and beam 302. To resolve this conflict, the HVAC designer would need to move duct 308 and pipe 310 down along the y-axis by a conflict/interference distance identified by the alert bubble 316; 324 for additional new conflict if created).

    PNG
    media_image2.png
    542
    616
    media_image2.png
    Greyscale

Both Watanabe and Miyake are analogous art as they are directed to visualizing work/construction tasks (See Watanabe Abstract; Miyake Abstract, par 45, FIG. 13).  Watanabe discloses sequentially changes the display from non-transparent to transparent as a demolition operation occurs (Watanabe par 80,100) and shows the progress of a scaffolding operation based on individual operation schedules (See Watanabe par 100). Watanabe also discloses that “a period of displaying the operation-in-progress status may be matched with the actual operation schedule, or else, a pre-operation period and an after-operation period may be provided before and after each operation to display the operation period including those periods in a different display color” (See Watanabe par 114, FIG. 26a-26b). Miyake improves upon Watanabe by explicitly disclosing that one drawing can include operations already completed (1107, 1111 – pink); operations that are within the period or are in progress (1106, 1110 – blue) and operations that are occurring in the future after the period (1104/1105, 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of visualizing construction progress of Watanabe to further display operations for before, after, and current time periods in 3 different colors, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.
Watanabe, Miyake, and Reghetti are analogous art as they are directed to visualizing work/construction tasks (See Watanabe Abstract; Miyake Abstract, par 45, FIG. 13; Reghetti Abstract).  Watanabe discloses looking at visualization of construction operation and also an alternative embodiment where it states “when different construction operations are planned in the same place, interference of the operations can be warned.” (See par 121). Watanabe also discloses looking at whether a CAD model exists above a processing mesh cell (See par 89). Miyake discloses showing a plurality of states overlap in the same part (see par 26, FIG. 14c, 1133-1134). Reghetti improves upon Watanabe and Miyake by explicitly disclosing that one drawing can include overlapping along a vertical portion between multiple objects (See e.g. FIG. 15). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of visualizing construction interference of Watanabe to further display conflict along vertical overlaps, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

	Concerning independent claim 6, Watanabe discloses:
A work range visualization method (Watanabe – See par 95-96 – method for displaying progress of scaffolding installation operation; See par 119 - The above embodiments are for a computer system including a central processing unit (CPU), a memory, an auxiliary memory device, an input device such as a keyboard, and a display device such as a screen. Each processing step is stored in the memory as a program, and executed by the central processing unit.) comprising: 
inputting, into display condition data storage of a drawing processor, a designated period including present and future ((Watanabe 2010/0114635 – See par 57 - A CAD-schedule mapping process unit 103 seeks for corresponding relationships between the CAD model and the construction schedule data, and stores tables of sought each relationship into a CAD-schedule map table storage unit 104; See FIG. 10, par 75 - the process carried out in the display CAD model creating-unit 106 shown in FIG. 1 is described in detail with reference to FIG. 10. In this process, a CAD model for a specified date is created by using information in the CAD model storage unit 101, the construction schedule storage unit 102, and the CAD-schedule map table storage unit 104, and by extracting, from CAD models, the installation status of the construction object on the specified date stored in the simulation display date storage unit 105; See par 79, FIG. 10 (1005, 1006-1009) – looking at completed, “in progress” and completion rate);
extracting, by the drawing processor (Watanabe – See par 119 - The above embodiments are for a computer system including a central processing unit (CPU), a memory, an auxiliary memory device, an input device such as a keyboard, and a display device such as a screen. Each processing step is stored in the memory as a program, and executed by the central processing unit. A specified display date, selections of display objects, parameters and so on are inputted by a user with the input device such as a keyboard, and the results are stored in the memory or the auxiliary memory device. Furthermore, the results are displayed in 3D image on the screen to the user), data for a first work object completed before the designated period, a second work object planned to be operated within the designated period, and a third work object planned to be operated after the designated period (Watanabe 2010/0114635 – See par 100 -  In visualization of normal construction operation (temporary layout, welding, etc.), an amount of operation is calculated as 0% at the beginning and 100% at the end of each operation schedule. However, the scaffolding operation must be estimated in consideration of relevancy among individual operation schedules (scaffolding installation, reassembly, and demolition operation). By the above processes, it is possible to intuitively grasp the progress of the whole scaffolding operation. See par 101 - Next, a display form corresponding to the completion rate obtained by the above processes is determined, and the determined display form is stored in the scaffolding display color storage unit 115 (Step 1908). To be more specific, opacity of the display is determined according to the completion rate. The scaffolding display will be sequentially changed from non-transparent to transparent as the scaffolding is demolished.) from design data stored in a design data storage (Watanabe 2010/0114635 – See par 57 - A CAD model of a construction object is stored in a CAD model storage unit 101; see par 65 - FIGS. 2 and 3 show some data stored in the CAD model storage unit 101. An installation object table 201 is described in FIG. 2 (showing equipment type, area number, and layout position) and operation process data from an operation process data storage (Watanabe 2010/0114635 – See par 57, FIG. 1 - A CAD model of a construction object is stored in a CAD model storage unit 101. Construction schedule data are stored in a construction schedule storage unit 102; A CAD-schedule mapping process unit 103 seeks for corresponding relationships between the CAD model [101] and the construction schedule data [102], and stores tables of sought each relationship into a CAD-schedule map table storage unit 104. See par 72 - Based on the information stored in the operation item field of the construction schedule table 701, UID of the corresponding CAD model is retrieved from CAD data in the installation object table 201 (Step 902) [see par 65 above, showing that 201 is from the CAD data 101]. If the CAD model exists (Step 903), the UID of the retrieved CAD model is registered in the CAD-schedule map table storage unit 104 as a corresponding piece of data to the AID of the processing construction schedule data (Step 904)) according to the designated period stored (Watanabe – See par 65 - FIGS. 2 and 3 show some data stored in the CAD model storage unit 101. An installation object table 201 is described in FIG. 2 (showing equipment type, area number, and layout position); See par 80, FIG. 10 - when the construction operation has been started (Step 1011), the basic form associated with the processing UID is extracted from the graphic shape element table 301 and stored in the display CAD model storage unit 107. The display CAD model storage unit 107 contains a display graphic shape element table 1102 as shown in FIG. 12. The display graphic shape element table 1102 has fields of operation name and completion rate for each graphic shape element. In the step 1012, the value of the operation AID is stored in the operation name field and the completion rate data obtained in the previous process is stored in the completion rate field) 
Watanabe discloses having a display device such as a screen (See par 119). Watanabe discloses that various operations have schedules, but it is not explicitly clear if the operations visualized in Watanabe (e.g. par 80,100) that sequentially changes the display from non-transparent transparent as a demolition operation occurs is one drawing though with each of the 3 objects being distinguishable. Watanabe also discloses that “a period of displaying the operation-in-progress status may be matched before and after each operation to display the operation period including those periods in a different display color” (See Watanabe par 114, FIG. 26a-26b). However, it is not explicitly clear if this is disclosing one drawing with each of the 3 objects being distinguishable (or just two – before and after) as the claim recites:
“creating on an output by the drawing processor, a drawing data including each of the first work object, the second work object and the third work object that are distinguishable from each other.”
Miyake discloses the limitations:
creating, on an output by the drawing processor (Miyake – See par 39 – visualizing device has output 109 (a display)), a drawing data including each of the first work object, the second work object and the third work object that are distinguishable from each other” (Miyake 2009/0125352 – par 76, FIG. 7 – state property has different states (completed, being processed (e.g. 70%)), etc); par 109, 113 - As shown in FIG. 12, the display property data 1101 describes a display property (display method data) for a process ID as a state property display method. In a process A, a component in a state of "not processed" is displayed in "light blue" (1104, 1108) or “possible to process” in brown (1105, 1109) [disclosing 3rd work object – “planned to be operated after the period”], a component in a state of "being processed" is displayed in "blue" (1106, 1110) [blue disclose 2nd work object – “operated within the period”], and a component in a state of "completed" is displayed in "pink" (1107, 1111) [disclosing 1st work object – “completed before the period”]. See also FIG. 13 – 1105-1111; See par 162 - the state display changing unit 1704 [Fig. 20] reads a property of a display change in the display change property data 1705. Then, the state display changing unit 1704 informs the design data state corresponding unit 105 of a change of the processing state display screen image in association with the display change property. The design data state corresponding unit 105 displays the processing state display screen image in FIG. 13 on the output device 109 by changing the screen image.

    PNG
    media_image1.png
    387
    602
    media_image1.png
    Greyscale
.
Watanabe in combination with Miyake discloses:
determining, by a determination part of a drawing processor (Watanabe – See par 119 - Each processing step is stored in the memory as a program, and executed by the central processing unit), whether a spatial work interference exists among the first work object, the second work object, and the third work object when the first work object, the second work object (Watanabe 2010/0114635 – See par 111, FIG. 25- Whether there is a CAD model of a construction object within an operation range (within a range in which a hand of an operator reaches) based on the mesh cell of processing object or not is searched (Step 2505). When a plurality of models of operation in progress are found, it means that these operations are in interference, thus, image information of a predetermined warning color or a warning symbol being arranged on the mesh cell is generated (Step 2508), and the third work object are worked in a predetermined order (Watanabe 2010/0114635 – See par 100 -  In visualization of normal construction operation (temporary layout, welding, etc.), an amount of operation is calculated as 0% at the beginning and 100% at the end of each operation schedule. However, the scaffolding operation must be estimated in consideration of relevancy among individual operation schedules (scaffolding installation, reassembly, and demolition operation). By the above processes, it is possible to intuitively grasp the progress of the whole scaffolding operation), 
Watanabe discloses looking at visualization of construction operation and also an alternative embodiment where it states “when different construction operations are planned in the same place, interference of the operations can be warned.” (See par 121). Watanabe also discloses looking at whether a CAD model exists above a processing mesh cell (See par 89). Miyake discloses showing a plurality of states overlap in the same part (see par 26, FIG. 14c, 1133-1134). Watanabe and Miyake do not explicitly disclose:
“the spatial work interference including a vertical overlapping between the first work object, the second work object, and the third work object.” 
Reghetti discloses the limitations (Reghetti – See par 114 - Conflicts (also called "alerts") include pipes running through beams, columns and HVAC ducts, conduits or cable trays running through pipes and ducts, etc. See par 117 - FIG. 15 shows a portion of a building design including column 300, beams 302, 304 and 306, HVAC duct 308, pipe 310 and wiring cable tray 312, as well as a set of alert bubbles. The alert bubbles illustrate the various stages of the conflict resolution process for a number of different objects depicted in FIG. 15. For example, alert bubble 316 depicts a conflict between duct 308 and beam 302. To resolve this conflict, the HVAC designer would need to move duct 308 and pipe 310 down along the y-axis by a conflict/interference distance identified by the alert bubble 316.).
Watanabe, Miyake, and Reghetti in combination disclose:
adding, by an interference confirmation part of the drawing processor on the output (Watanabe – See par 119 – The above embodiments are for a computer system including a central processing unit (CPU), a memory, an auxiliary memory device, an input device such as a keyboard, and a display device such as a screen. Each processing step is stored in the memory as a program, and executed by the central processing unit.), a distinguishable indication specifying an interfering work object among the first work object, the second work object, and the third work object (Watanabe 2010/0114635 – See par 111 - Whether there is a CAD model of a construction object within an operation range (within a range in which a hand of an operator reaches) based on the mesh cell of processing object or not is searched (Step 2505). For the searched CAD model within an operation range, the operation status on the specified display date is obtained (Step 2506). If no model of operation in progress is found, the image information of the scaffolding mesh cell is not changed. When one model of operation in progress is found, image information of the mesh cell or the scaffolding form model is generated in the display color corresponding to the operation of the CAD model (Step 2509). When a plurality of models of operation in progress are found, it means that these operations are in interference, thus, image information of a predetermined warning color or a warning symbol being arranged on the mesh cell is generated (Step 2508) based on the spatial work interference to the drawing data ((Watanabe 2010/0114635 – See par 111 - Whether there is a CAD model of a construction object within an operation range (within a range in which a hand of an operator reaches) based on the mesh cell of processing object or not is searched (Step 2505). For the searched CAD model within an operation range, the operation status on the specified display date is obtained (Step 2506). If no model of operation in progress is found, the image information of the scaffolding mesh cell is not changed. When one model of operation in progress is found, image information of the mesh cell or the scaffolding form model is generated in the display color corresponding to the operation of the CAD model (Step 2509). When a plurality of models of operation in progress are found, it means that these operations are in interference, thus, image information of a predetermined warning color or a warning symbol being arranged on the mesh cell is generated (Step 2508)).
It would have been obvious to combine Watanabe and Miyake and Reghetti for the same reasons as discussed with regards to claim 1.


The work range visualization device according to claim 1, wherein: 
the display condition data storage stores a first work color, a second work color, and a third work color corresponding to the first work object, the second work object (Watanabe –See par 114, FIG. 26a-26b – a period of displaying the operation-in-progress status may be matched with the actual operation schedule, or else, a pre-operation period and an after-operation period may be provided before and after each operation to display the operation period including those periods in a different display color), and the third work object (Miyake – See par 109, 113 - In a process A, a component in a state of "not processed" is displayed in "light blue" (1104, 1108) or “possible to process” in brown (1105, 1109) [disclosing 3rd work object – “planned to be operated after the period”],), respectively; and 
the drawing data includes the first work object, the second work object and the third work object that are distinguishable from each other and that are created with the first work color, a second, and a third work color, respectively (Miyake 2009/0125352 – par 76, FIG. 7 – state property has different states (completed, being processed (e.g. 70%)), etc); par 109, 113 - As shown in FIG. 12, the display property data 1101 describes a display property (display method data) for a process ID as a state property display method. In a process A, a component in a state of "not processed" is displayed in "light blue" (1104, 1108) or “possible to process” in brown (1105, 1109) [disclosing 3rd work object – “planned to be operated after the period”], a component in a state of "being processed" is displayed in "blue" (1106, 1110) [blue disclose 2nd work object – “operated within the period”], and a component in a state of "completed" is displayed in "pink" (1107, 1111) [disclosing 1st work object – “completed before the period”]. See also FIG. 13 – 1105-1111).
It would have been obvious to combine Watanabe and Miyake for the same reasons as discussed with regards to claim 1.
	Claim 7 recites similar limitations as claim 2. Claim 7 is rejected for the same reasons as claim 2.

	Concerning claim 4, Watanabe discloses:
The work range visualization device according to claim 1, wherein the design data is 3D CAD data (Watanabe 2010/0114635 – See par 11 - a CAD model storage unit for storing a 3D CAD model of a construction object; See par 64 - the CAD model in the construction status on the specified display date specified by the user and the scaffolding in the construction status assumed from the CAD model can be combined in 3D and displayed).
Claim 9 recites similar limitations as claim 4. Claim 9 is rejected for the same reasons as claim 4.

Concerning claim 5, Watanabe discloses:	
The work range visualization device according to claim 1, further comprising a change input unit that includes a keyboard and changes the operation process data (Watanabe – See par 119 - The above embodiments are for a computer system including a central processing unit (CPU), a memory, an auxiliary memory device, an input device such as a keyboard, and a display device such as a screen. Each processing step is stored in the memory as a program, and executed by the central processing unit. A specified display date, selections of display objects, parameters and so on are inputted by a user with the input device such as a keyboard, and the results are stored in the memory or the auxiliary memory device. Furthermore, the results are displayed in 3D image on the screen to the user).

Concerning claim 10, Watanabe discloses:
The work range visualization device according to claim 1, wherein the designated period includes an area (Watanabe – See FIG. 1, 101 (CAD model), 102 (schedule), 106 – create a display CAD model for specified display date; See FIG. 7 – “area number” with different “starting and ending date”; See par 70 - FIG. 7 shows a construction schedule table 701 stored in the construction schedule storage unit 102. The construction schedule table 701 includes an AID (Activity ID) for identifying each construction operation (activity), an area No. showing the operation area for the construction operation, a work division showing the division of the operation, a operation item name showing the operation object, object information for identifying the specific operation object, a operation name showing each individual operation, and starting/ending dates showing the starting/ending dates of the operation.), a work object facility (paragraph 26 as published states “facility, for example, each device, piping, or cable tray”; Watanabe – See par 81 - In FIG. 14, a building frame 1401, piping 1 (1403), piping 2 (1404), and equipment 1402 are registered as CAD models. Since the specified date 1501 indicates on the midpoint of equipment carrying-in, two cubes making up the equipment and a plurality of cubes representing the building frame are registered in the display graphic shape element table 1102 by the display CAD model creating-unit 106. For the cubes making up the equipment, the operation name showing the carrying-in operation and a completion rate of 50% at that time are stored.), a work content type (Watanabe – See FIG. 1, 101, 102, 106 – CAD Model; create a display CAD model for specified display date; 112 – divide an installataion area into layers (See FIG. 13 -14 – different operation names – e.g. anchor bolt setting; heat retaining; welding (disclosing work content type); and different colors), 
Watanabe discloses there are “workers” (par 8) and that there is a “work division” showing the division of the operation (par 70, FIG. 7 – e.g. “common work”, “machine work”). However, Watanabe does not explicitly disclose that there is a “work company.” 
Miyake discloses:
the designated period includes… “a work company” (Miyake – See par 154 - The design property data 202 has a design property related to a worker such as a department in charge of a design target object and a working trader; See par 167 - The design property data 202 has a design property related to a worker such as a department in charge of a design target object and a working trader.).
Watanabe in combination with Miyake discloses:
the designated period includes… a current date, and a future date (disclosing both current date and future date - Watanabe 2010/0114635 – See par 57 - A CAD-schedule mapping process unit 103 seeks for corresponding relationships between the CAD model and the construction schedule data, and stores tables of sought each relationship into a CAD-schedule map table storage unit 104; See FIG. 10, par 75 - the process carried out in the display CAD model creating-unit 106 shown in FIG. 1 is described in detail with reference to FIG. 10. In this process, a CAD model for a specified date is created by using information in the CAD model storage unit 101, the construction schedule storage unit 102, and the CAD-schedule map table storage unit 104, and by extracting, from CAD models, the installation status of the construction object on the specified date stored in the simulation display date storage unit 105; See par 79, FIG. 10 (1005, 1006-1009) – looking at completed, “in progress” and completion rate), 
the designated period is inputted on any one of a weekly basis, a daily basis, an hourly basis, and a minute basis (limitation is in the alternative - Watanabe – See FIG. 25 – 2506 – par 111 - For the searched CAD model within an operation range, the operation status on the specified display date is obtained (Step 2506) (disclosing a display for a “daily basis” of a designated period). If no model of operation in progress is found, the image information of the scaffolding mesh cell is not changed. When one model of operation in progress is found, image information of the mesh cell or the scaffolding form model is generated in the display color corresponding to the operation of the CAD model (Step 2509). When a plurality of models of operation in progress are found, it means that these operations are in interference, thus, image information of a predetermined warning color or a warning symbol being arranged on the mesh cell is generated (Step 2508). See also Miyake – See par 131 - The scheduling plan data includes a time required for a process, a start time and date, and an end time and date as shown in FIG. 16), and 
the drawing processor selects a range of the data from any one of the area, the work object facility, the work content type, and the work company (Applicant’s examples are par 40 as published; FIG. 3 (display condition setting screen)). Watanabe – See FIG. 13 -14 – different operation names – e.g. anchor bolt setting; heat retaining; welding (disclosing work content type); FIG. 14 shows “piping” (disclosing “work object facility”) and different colors; See par 111 - When a plurality of models of operation in progress are found, it means that these operations are in interference, thus, image information of a predetermined warning color or a warning symbol being arranged on the mesh cell is generated (Step 2508). The image information generated by the steps 2502, 2503, and 2508 is displayed on the display apparatus 118; see par 115-116 – FIG. 27B – image of operations in interference for specified date 2604; In this example, an operation period 2702 for heat retaining operation 2701 of the equipment and an operation period 2703 for fit up operation of the piping 2 are in interference at a scaffolding mesh cell (mesh 2,3,3); showing with 2705 showing the inference on the mesh cell)
It would have been obvious to combine Watanabe and Miyake for the same reasons as discussed with regards to claim 1. In addition, Watanabe discloses there are “workers” (par 8) and that there is a “work division” showing the division of the operation (par 70, FIG. 7 – e.g. “common work”, “machine work”). Miyake improves upon Watanabe by also disclosing having start and end times for a scheduling plan as well as .

Response to Arguments
Applicant's arguments filed 6/30/21 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 
Applicant’s arguments for 103 are moot in view of the revised rejection necessitated by the amendments.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949.  The examiner can normally be reached on 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619